DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 2-10 and 12-22, respectively, “A method” should be changed to    ---The method--- and “A nacelle” should be changed to ---The nacelle---. 

	With respect to claim 1, lines 1-2, the recitations “the nacelle tower” and “the monopile or tripod or jacket foundation” lack positive antecedent basis in the claim.  The recitation “a transport container” in line 15, “a coupling mechanism” in line 17 and “a transport container” in line 18 have been previously set forth in the claim. Setting forth the same element again amounts to a double inclusion. 

	Claim 5 is indefinite because of the use of the phrase “preferably reserved for such a situation”.  It is unclear as to whether or not the condition of “such a situation” is being required. 

	Claim 6 is indefinite because of the use of the phrase “such as a unique wireless frequency or code”.  It is unclear as to whether or not a wireless frequency or code is being required. 
	
	Claim 10 is indefinite because of the phrase “optionally with night vision”.  It is unclear as to whether or not night vision is being required.

	With respect to claim 15, line 3, “a transport container” has been previously set forth in claim 11.  Setting forth the same element again amounts to a double inclusion.  Also, claim 15 is indefinite because of the use of the phrase “preferably reserved for such a situation”.  It is unclear as to whether or not the condition of “such a situation” is being required.

	With respect to claim 19, lines 5-6, the recitations “a coupling mechanism”, “a first female or male component” and “a first male component” have been previously set forth.  Setting forth the same elements again amounts to a double inclusion.

	With respect to claims 21 and 22, line 2, the recitation “the root part” lacks positive antecedent basis in the claims. 



Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claim 1 would be allowable over the prior art of record because the prior art of record 

fails to teach or fairly suggest the entire combination of method steps including wirelessly activating said crane, and wirelessly operating said crane to lower its winch wire end down to the water-borne vessel; d) directly or indirectly releasably mounting a coupling device to said winch wire end; said coupling device comprising a first part of a coupling mechanism configured to releasably couple the coupling device to a transport container; e) releasably coupling the coupling device to a transport container adapted for holding equipment and/or personnel and positioned on the water-borne vessel, said transport container comprising a second part of a coupling mechanism configured to releasably couple the coupling device to a transport container; wherein the first and/or second part of said coupling mechanism are configured to decouple from the other part upon receipt of a wireless decoupling signal; f) wirelessly operating said crane to position said transport container on the platform, and decoupling said coupling device from said transport container by transmitting a wireless decoupling signal; g) wirelessly operating said crane to lower the coupling device down to the water-borne vessel;   optionally repeating steps e) to g) one or more times; h) decoupling the coupling device from the winch wire end; i) wirelessly operating said crane to raise its winch wire end; and j) wirelessly deactivating said crane. 
Claims 2-10 depend either directly or indirectly from claim 1. 

Claim 11 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein said coupling device comprises a first part of a coupling mechanism configured to releasably couple the coupling device to said transport container; wherein said transport container comprises a second part of said coupling mechanism configured to releasably couple the coupling device to said transport container; wherein the first and/or second part of said coupling mechanism are configured to decouple from the other part upon receipt of a wireless decoupling signal; wherein said crane is configured for wireless activation and operation.  
Claims 12-22 depend either directly or indirectly from claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chin discloses a wind turbine maintenance program. Sawai et al disclose a floating structure installation method. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/